United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                             July 15, 2004

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                              No. 03-60690
                           (Summary Calendar)



                           EDWARD C. CAMPBELL,
                                                                     Petitioner,

                                 versus

      LAKE CHARLES STEVEDORES, INC.; P&O PORTS TEXAS, INC.;
     AND DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
                    U.S. DEPARTMENT OF LABOR,
                                                     Respondents.


         On Appeal from the United States Department of Labor
                         Benefits Review Board
               Case No. 01-LHC-1732, OWCP No. 07-158838
                            BRB No. 02-0500



Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Edward C. Campbell petitions for review of the decision of the

Benefits Review Board of the United States Department of Labor

(“BRB”) affirming    the    decision       of   the   ALJ,   which   denied    Mr.

Campbell’s claim for benefits under the Longshore and Harbor

Workers’ Compensation Act, 33 U.S.C. § 901, et seq.                     In    his



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                       1
petition, Mr. Campbell, in effect, challenges the sufficiency of

the evidence to support the denial of his disability benefits

claim.     Our review of a decision of the BRB is limited in scope to

“considering errors of law and making certain that the BRB adhered

to its statutory standard of review of factual determinations, that

is, whether the ALJ’s findings of fact are supported by substantial

evidence and [are] consistent with the law.”1

      The key issue before the ALJ was whether Mr. Campbell’s

disability     was   caused    by   (1)       a   work-related   injury    or   (2)

circumstances unrelated to his job.                  The ALJ found that, even

though Mr. Campbell had met his burden of establishing a prima

facie case for benefits,2 his employer successfully rebutted that

presumption by adducing substantial evidence to show that Mr.

Campbell’s injury was pre-existing and that it was not exacerbated

by his work-related trauma.3        As a result, the ALJ was obligated to

assess the issue of causation by looking at all of the record

evidence, which he did.4        After doing so, the ALJ concluded that

the   weight    of   the   credible       testimony     and   medical     evidence

demonstrated that Mr. Campbell had failed to establish a sufficient

relationship between the work trauma that he had experienced and


      1
       Ortco Contractors, Inc. v. Charpentier, 332 F.3d 283, 287
(5th Cir. 2003).
      2
          See id.
      3
          See id. at 288-89.
      4
          Id. at 290.

                                          2
the disability for which he was asserting a claim for benefits.

Thus, Mr. Campbell’s claim was denied because he ultimately failed

to meet his burden of proof.    In affirming the ALJ’s decision, the

BRB concluded that the ALJ appropriately weighed the evidence and

that his decision was supported by the record.

     Having reviewed the arguments and authorities cited in the

parties’   briefs,   the   record   on   appeal,   and   the   extensive,

comprehensive and well-reasoned decisions of both the ALJ and BRB,5

we conclude that Mr. Campbell’s petition must be

DENIED.




     5
       We dispense with oral argument because the facts and legal
arguments are adequately presented in the briefs and record, and
the decisional process would not be significantly aided by oral
argument. FED. R. APP. P. 34(a)(2).

                                    3